Quinn, Judge
(concurring in the result) :
Geographic separation of parts of an organization may be accompanied by such changes in administrative authority as to make the separate parts *51independent entities. See United States v Woodward, 16 USCMA 266, 36 CMR 422 (1966); cf. United States v Greenwell, 19 USCMA 460, 42 CMR 62 (1970). This record discloses nothing of the circumstances of the creation and nothing of the operation of Overseas Replacement Station (6th Army). By itself, it does not, therefore, indicate that we are dealing with two organizations, either separated or united. However, apparently, as a matter of judicial notice or common experience (see United States v Smith, 17 USCMA 55, 37 CMR 319 (1967)), the Court of Military Review pointed out that the designation “USA OS REPL STA (6A)” “is applicable to organizations at Fort Lewis, Washington, and Oakland, California”; it also implied without reference to the underlying facts that the Oakland organization was not a separate or parent unit. If these facts are properly noticeable, it is manifest that in preparing the morning report Oakland inserted its unit designation in the wrong box. Those same facts, however, demonstrate that the error was one of form, not substance. See United States v Williams, 6 USCMA 243, 19 CMR 369 (1955). The failure to adhere to the form as distinguished from the substance of a procedural regulation or law does not affect the validity of an otherwise legal act. United States v Williams, supra; United States v Heaney, 9 USCMA 6, 25 CMR 268 (1958); see also United States v Larson, 20 USCMA 565, 43 CMR 405 (1971); United States v Zilke, 16 USCMA 534, 37 CMR 154 (1967). I conclude, therefore, that the trial judge correctly admitted the extract into evidence, and I join in answering the certified question in the negative.